Citation Nr: 1453742	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's November 2014 Appellant's Brief and VA treatment records dated through August 2014, which were considered by the agency of original jurisdiction (AOJ) in the August 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing and he has Level XI hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.350, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in October 2010, the VA received the Veteran's claim for an increased rating on a Fully Developed Claim form (VA Form 21-526EZ).  In this regard, such form includes the information required by the VCAA.  Specifically, the form notified the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such form advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in January 2011 and July 2014 in conjunction with his increased rating claim on appeal.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left ear hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  In this regard, while the July 2014 VA examiner did not review the claims file, the Board finds that such does not invalidate the examination as the current level of severity is presently at issue and the examiner not only conducted an examination of the Veteran, but also conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Furthermore, the July 2014 examiner did consider the Veteran's previous VA examination reports and, upon a review of the claims file, such does not show different or increased symptomatology.   

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the January 2011 VA examiner noted that the Veteran reported repetitions in conversation and has to face the speaker.  Additionally, in July 2014, the examiner noted that the Veteran had difficulty hearing in the presence of competing noise, is unable to localize sound, cannot hear from the left side, and his own voice was loud.  Therefore, the Board finds that the VA examinations of record fully described the functional effects caused by the Veteran's left ear hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

After considering the evidence of record in a light most favorable to the Veteran, for the reasons stated below, the Board finds that a rating in excess of 10 percent for left ear hearing loss is not warranted.

The Veteran asserts that his left ear hearing loss disability is more severe than contemplated by the currently assigned 10 percent rating.  In a December 2012 statement, the Veteran reported that he is constantly reminded that he is talking loud and "of people trying to get [his] attention."  The Veteran also noted that he almost got hit by a bus when downtown because he did not hear the bus coming.  The Veteran's daughter reported an incident where the Veteran's spouse had fallen at home and the Veteran was unable to hear her calling for help and that family has to stand in front of her father to get his attention.  The Veteran's spouse reported that the Veteran does not hear the alarm clock in the morning and that he often does not hear her even when she is sitting beside him.  

Hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

If impaired hearing is service-connected in only one ear, as here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).  38 C.F.R. § 3.383 provides, in relevant part, that compensation will be provided as if both disabilities were service-connected if there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.

Under 38 C.F.R. § 3.385 hearing impairment for VA purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

When evaluation any claim for impaired hearing, refer to § 3.350 to determine whether the Veteran may be entitled to special monthly compensation due either to deafness, or to deafness in combination with other specific disabilities.  See 38 C.F.R. § 4.85(g).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in January 2011.  The examiner noted a review of the claims file.  The Veteran reported that he required repetitions in conversation and has to face the speaker.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
10
10
LEFT
105
105
105
105
105

The pure tone threshold average for the left ear was 105 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 0 percent in the left ear.  The examiner noted that the Veteran's hearing was normal for the right ear and the left ear manifested profound sensorineural hearing loss.

The Veteran was afforded a second VA audiological examination in July 2014.  The examiner noted a review of the Veteran's previous examination reports.  The Veteran reported difficulty hearing in the presence of competing noise, an inability to localize sound, inability to hear out of his left side, and an increase in the volume of his own speech.  The examiner completed audiometric testing, which showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
15
15
LEFT
105+
105+
105+
105+
105+

The pure tone threshold average for the left ear was 105 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 0 percent in the left. The examiner reported that the Veteran had normal hearing loss in the right ear and sensorineural hearing loss in the left ear.

Private medical and audiometric data has also been considered in connection with this appeal.  An August 2010 audiometric testing report showed normal hearing in the right ear for VA purposes and decibel loss of 110 at 500, 1000, and 2000 Hertz.  A March 2011 audiometric testing report showed normal hearing in the right ear for VA purposes and decibel loss of 100 in the left ear at 500, 1000, and 2000 Hertz.  Speech audiometry was only tested in the right ear during both examinations and revealed normal scores on both examinations.  A September 2012 Ear Conditions Disability Benefits Questionnaire noted that the Veteran had normal to near normal hearing in the right ear and a nonfunctional left ear.  

Similarly, VA treatment records have also been considered in connection with this appeal.  Specifically, such dated during the appeal period, i.e., from October 2009 to August 2014, reflect profound sensorineural hearing loss in the left ear and normal hearing sensitivity in the right ear, to include based on speech recognition scores, and follow up treatment and maintenance for his hearing aids.

Review of these examination reports does reveal evidence of an exceptional pattern of hearing impairment in the left ear.  38 C.F.R. § 4.86.  Specifically, puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was consistently reported above 55 decibels or more for the left ear.  Therefore, the Board will evaluate the Veteran's left ear hearing loss under the table that results in the higher numeral.  However, in this case, both Tables VI and VIA yield the same results.

Using the results of the testing obtained during these examinations, the Veteran's disability was of a Level I in the right ear because both private and VA examination reports showed that the Veteran does not have a disability in his right ear for VA purposes.  Therefore, it is not appropriate to treat the right ear as if it were service-connected under 38 C.F.R. § 3.383 and regulations provide that the nonservice-connected ear is assigned Level I hearing acuity.  Because both private audiometric data and VA examination reports showed puretone thresholds consistently at or above 105 decibels, the Veteran's disability is a Level XI for the left ear.  Under Table VII, these results warrant a 10 percent disability rating.  In order to warrant the next higher 20 percent disability rating, the Veteran would need to show a Level III right ear hearing loss disability for VA purposes.

In accordance with 38 C.F.R. § 4.85(g), the Board has also considered whether the Veteran is entitled to special monthly compensation under 38 C.F.R. § 3.350.  However, in order to warrant such benefit, the Veteran must have deafness of both ears, or deafness of one ear in combination with various other disabilities, none of which the Veteran is in receipt of service connection.  Therefore, he is not entitled to special monthly compensation based on his impaired hearing of the left ear.

The Board acknowledges the contentions put forth by the Veteran and his family members regarding the impact of his service-connected left ear hearing loss on his daily activities.  However, while they can describe the effects on his activities, they are not competent to report findings for rating purposes as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. at 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. Therefore, the Board finds that a rating in excess of 10 percent for left ear hearing loss is not warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In addition, in Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, both the July 2014 and the January 2011 examination reports contained a description of the functional effects of the Veteran's left ear hearing loss, to include repetitions in conversation, a need to face the speaker, difficulty hearing in the presence of competing noise, inability to localize sound, cannot hear from the left side, and his own voice was loud.

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Consequently, the Board finds that the Veteran's left ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, there is no indication, and the Veteran does not contend, that his left ear hearing loss renders him unemployable.  Rather, VA treatment records reflect that he worked as a postal truck driver and retired in 1993.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for left ear hearing loss at any time during the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for left ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


